Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 April 26, 2007 12:00 p.m. Pacific Time Company Press Release SOURCE: CONTACTS: Cowlitz Bancorporation Richard J. Fitzpatrick, Chief Executive Officer Gerald L. Brickey, Chief Financial Officer (360) 423-9800 Cowlitz Bancorporation Reports First Quarter 2007 Earnings of $1,278,000, Up 21% From First Quarter 2006 LONGVIEW, Wash., April 26, 2007 /PRNewswire/ FlashResults Cowlitz Bancorporation (NASDAQ: CWLZ ) (Numbers in Thousands, Except Per Share Data) Three Months Ended March 31, 2007 2006 % Change Net Interest Income $ $ 21 % Net Income $ $ 21 % Diluted EPS $ $ 19 % Total Period End Loans $ $ 27 % Total Period End Deposits $ $ 22 % Cowlitz Bancorporation (NASDAQ: CWLZ - news ) today reported net income of $1,278,000 or $0.25 per diluted share for the first quarter of 2007, compared with net income of $1,060,000, or $0.21 per diluted share, during the same period of 2006. Net income for the first quarter of 2007 was up 21% over the same period last year and earnings per share on a fully diluted basis increased 19%. We see continuing loan demand and increasing non-interest revenues, said Richard J. Fitzpatrick, President and CEO of Cowlitz Bancorporation and its wholly-owned subsidiary, Cowlitz Bank. The strong growth rates in the Puget Sound and Portland/Vancouver markets should help mitigate the effects of the current slowdown in the real estate sector. Total loans were $366.0 million at March 31, 2007, an increase of 27% from March 31, 2006. Total deposits were up 22% from March 31, 2006. Loans grew at an annualized rate of approximately 8% in the first quarter of 2007, as anticipated construction loan maturities offset a portion of new loans added in the quarter. Much of the loan growth occurred late in the quarter, and, therefore, its effect on net interest income was not significant in the first quarter. Total deposits decreased $5.4 million from December 31, 2006 due to seasonal factors affecting non-interest bearing deposits and the loss of a large commercial relationship. Net interest income for the first quarter of 2007 was up 21% over the first quarter of 2006, primarily due to the higher volume of loans. Compared with net interest income of $6,256,000 in the fourth quarter of 2006, first quarter 2007 net interest income was down $504,000 due to two fewer days in the 2007 period and a decrease in the net interest margin. The Companys net interest margin was 5.64% in the first quarter of 2007, compared with 5.67% in the same quarter last year and 5.97% in the fourth quarter of 2006. The decrease in the net interest margin on a linked-quarter basis was primarily due to an increase in the cost of funds and a slight decrease in the average yield on earning assets. The average rate paid on interest-bearing liabilities for the first quarter of 2007 was 4.04%, compared with 2.77% in the first quarter of 2006 and 3.90% in the fourth quarter of 2006. The higher average cost of funds was the result of rising short-term interest rates and enhanced competition for deposits in the Companys markets. Mr. Fitzpatrick stated, We expected loan growth in 2007 to moderate from the 2006 pace. Margin compression is a significant banking industry issue today, and we expect pressure on the funding side of the balance sheet to continue. The quality of the Banks assets continues to be strong. The provision for credit losses was $275,000 in the first quarter of 2007 compared with $405,000 in the first quarter of 2006 and $1,105,000 in the fourth quarter of 2006. Net charge-offs in the first quarter of 2007 were insignificant. The total allowance for loan losses was 1.31% as a percentage of loans outstanding at March 31, 2007, compared with 1.69% at March 31, 2006 and 1.25% at
